AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                  FILED
                                                                                                                       DEC 17 2018
                                      UNITED STATES DISTRICT COURf
                                           SOUTHERN DISTRICT OF CALIFORNIA                                CLERK. U.S. DISTRICT COURT
                                                                                                       SOUTHERN DISTRICT OF CAl..IFORNIA
             UNITED STATES OF AMERICA                                      JUDGMENT IN ACRI                  Ii'i_:: • •
                                                                                                                 ~ ~-            DEPUTY
                                 v.                                        (For Offenses Committed On or After November 1, 1987)
           ABRAHAM ANDRADE-BRAVO (1)
                                                                              Case Number:          18CR5122-CAB

                                                                           KEITH H. RUTMAN
                                                                           Defendant's Attorney
REGISTRATION NO.                 80703298
D -
THE DEFENDANT:
lZl pleaded guilty to count(s)         ONE(!) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Connt
Title & Section                    Natnre of Offense                                                                       Number(s)
18 USC 1546                        FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                                 1
                                   ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                                       dismissed on the motion of the United States.

     Assessment: $100.00 - Waived


     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo   No fine                   D Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                           HON. CATHY ANN BENCIVENGO
                                                                           UNITED STATES DISTRICT JUDGE



                                                                                                                         18CR5122-CAB
 AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                   ABRAHAM ANDRADE-BRAVO (I)                                                Judgment - Page 2 of 2
 CASE NUMBER:                 l 8CR5122-CAB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED (44 DAYS).




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:


           D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
          Prisons:
           D    on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
 I have executed this judgment as follows:

          Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL
II


                                                                                                          18CR5122-CAB
